FILED

UNITED STATES DISTRICT CouRT Al$ 29 m
I~OR THE DISTRICT OF COLUMBIA out u_s_ District and
bankruptcy Courts

Clyde Lacy Ratt1er, )
)
Plaintiff, )

l l 4 7

v. ) Civil Action N0. 1 2 2

)
Department of Health )
and Human Services el al., )
)
Defendants. )

MEMORANDUM OPINION

This matter is before the Court on initial review of plaintiff s pro se complaint and
application for leave to proceed in forma pauperz`s. Pursuant to 28 U.S.C. § l9l5(e), the Court is
required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.
28 U.S.C. § l9l5(e)(2)(B)(i).

Plaintiff is a District of Columbia resident seeking a declaratory judgment and a writ of
mandamus against the Department of Health and Human Services and an "unknown name
employee." Compl. Caption. Although plaintiff complains initially about the alleged denial of
his application submitted in 1983 for "social security benefit[s]," the complaint disintegrates into
a variety of unsubstantiated claims of treason (Count ll), conspiracy (Count lll), breach of "an
express or implied . . . contract" (Count III), theft (Count IV), "lied" (Count V), and "violation of
plaintiffI’s] equal protection right" (Count Vl). As for the relief sought, plaintiff only
"demand[s] a court order in the nature of a[] writ of mandamus compelling the human race to go

naked on the sidewalk for eternity unable to move their body." Compl. at 2, 3, 4, 6, 7-8, 9.

The complaint presents the type of fantastic or delusional scenarios warranting dismissal
under § l9l5(e)(2) as frivolous. See Neitzke v. Williams, 490 U.S. 3l9, 325 (1989); Best v.
Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994). Furthermore, complaints that lack "an arguable
basis in law and fact" are, too, subject to dismissal as frivolous. Brandon v. District of
Columbia Bd. ofParole, 734 F.Zd 56, 59 (D.C. Cir. 1984); see Crisafl` v. Holland, 655 F.Zd
1305, 1307-08 (D.C. Cir. l981) ("A court may dismiss as frivolous complaints reciting bare legal
conclusions with no suggestion of supporting facts, or postulating events and circumstances of a
wholly fanciful kind."). The instant complaint satisfies the foregoing standard. A separate Order

of dismissal accompanies this Memorandum Opinion.

United States Dist 1ct Judge

Date:August Q,& ,2012